As filed with the U.S. Securities and Exchange Commission on September 11, 2014 1933 Act File No. 333-125838 1940 Act File No. 811-21777 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x PRE-EFFECTIVE AMENDMENT NO. ¨ POST-EFFECTIVE AMENDMENT NO. 57 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x AMENDMENT NO. 59 (CHECK APPROPRIATE BOX OR BOXES) JOHN HANCOCK FUNDS III (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) BOSTON, MASSACHUSETTS 02210-2805 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE (617) 663-2999 JOHN J. DANELLO, ESQ. BOSTON, MASSACHUSETTS 02210-2805 (NAME AND ADDRESS OF AGENT FOR SERVICE) COPIES OF COMMUNICATIONS TO: MARK P. GOSHKO, ESQ. K & L GATES LLP ONE LINCOLN STREET BOSTON, MASSACHUSETTS 02111-2950 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) of Rule 485 ¨ on (date) pursuant to paragraph (b) of Rule 485 ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 ¨ on (date) pursuant to paragraph (a)(1) of Rule 485 ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 ¨ on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the Class C shares of John Hancock International Value Equity Fund and Strategic Growth Fund. No information contained herein is intended to amend or supersede any prior filing relating to any other series or classes of the Registrant. TABLE OF CONTENTS SIGNATURES Exhibit Index EX- EX- EX- EX- EX- EX- SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston, and The Commonwealth of Massachusetts on the 11th day of September, 2014. John Hancock Funds III By: /s/ Andrew G/ Arnott Name: Andrew G. Arnott Title: President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Andrew G. Arnott President September 11, 2014 Andrew G. Arnott /s/ Charles A. Rizzo Chief Financial Officer September 11, 2014 Charles A. Rizzo (Principal Financial Officer and Principal Accounting Officer) /s/ Charles L. Bardelis * Trustee September 11, 2014 Charles L. Bardelis /s/ Craig Bromley* Trustee September 11, 2014 Craig Bromley /s/ Peter S. Burgess * Trustee September 11, 2014 Peter S. Burgess /s/ William H. Cunningham * Trustee September 11, 2014 William H. Cunningham /s/ Grace K. Fey * Trustee September 11, 2014 Grace K. Fey /s/ Theron S. Hoffman * Trustee September 11, 2014 Theron S. Hoffman /s/ Deborah C. Jackson* Trustee September 11, 2014 Deborah C. Jackson /s/ Hassell H. McClellan * Trustee September 11, 2014 Hassell H. McClellan /s/ James M. Oates * Trustee September 11, 2014 James M. Oates /s/ Steven R. Pruchansky* Trustee September 11, 2014 Steven R. Pruchansky /s/ Gregory A. Russo * Trustee September 11, 2014 Gregory A. Russo /s/ Warren A. Thomson * Trustee September 11, 2014 Warren A. Thomson *By: Power of Attorney By: /s Andrew D. Wilkins Andrew D. WilkinsAttorney-in-Fact * Pursuant to Power of Attorney Filed with Post-Effective Amendment No. 53 to the Trust’s Registration Statement on June 27, 2014 Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document
